Citation Nr: 0317461	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  96-43 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for Ménière's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to June 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1992 decision by the RO in New York, 
New York which, in pertinent part, granted service connection 
and a 10 percent rating for PTSD; the veteran appealed for a 
higher rating.  In a February 1993 rating decision, the RO 
granted a 30 percent rating for PTSD.  In June 1998, the 
Board remanded this issue to the RO for further procedural 
and evidentiary development.  The case was subsequently 
returned to the Board.

This case also comes to the Board from a May 2003 statement 
of the case which the Board construes as a rating decision 
denying entitlement to service connection for Ménière's 
disease.  A notice of disagreement was received from the 
veteran on this issue in July 2003.  The issue of entitlement 
to service connection for Ménière's disease is addressed in 
the REMAND portion of this decision.

Finally, the Board notes that in a June 2001 rating decision, 
the RO denied increased ratings for hearing loss and 
tinnitus.  The veteran filed a notice of disagreement and was 
sent a statement of the case which included these issues.  
However, he did not file a substantive appeal as to these 
issues, and thus these matters are not before the Board.  38 
U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.302 (2002); Roy v. Brown, 5 Vet. App. 554 
(1993).



FINDINGS OF FACT

On July 14, 2003, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).  

In July 2003, the VA received the veteran's statement 
(attached at a Form 9) to the effect that "Decision of 30% 
is accepted for PTSD."  Hence, the Board finds that the 
appellant has withdrawn his appeal on the issue of 
entitlement to a higher initial rating in excess of 30 
percent for PTSD, and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.

ORDER

The appeal for entitlement to a higher initial rating for 
PTSD is dismissed.

REMAND

With respect to the issue of entitlement to service 
connection for Ménière's disease, 
the Board notes that such issue was denied in a May 2003 
statement of the case (which the Board construes as 
effectively a rating decision as to the issue of service 
connection for Ménière's disease).  A notice of disagreement 
was received from the veteran on this issue in July 2003.  
The RO should promulgate a statement of the case on this 
issue, and provide the veteran with an opportunity to perfect 
an appeal of this issue by submission of a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26, 
19.29, 19.30 (2002); Manlincon v. West, 12 Vet. App. 238 
(1999).

In light of the foregoing, the case is remanded to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
are completed.

2.  The RO should provide the veteran and 
his representative with a statement of 
the case on the issue of entitlement to 
service connection for Ménière's disease.  
He should be given an opportunity to 
perfect an appeal of such issue by filing 
a timely substantive appeal.  This issue 
should be certified to the Board for 
appellate review only if he perfects an 
appeal on this issue.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



